PER CURIAM.
This is an action by a former member of a labor union against the union for reinstatement to membership and for damages resulting from improper discharge from membership. On October IS, 1969, a majority of this Court affirmed, as modified, the judgment below in favor of respondent, and remanded the cause for restoration of respondent’s rights in the union. 93 Idaho 294, 460 P.2d 719 (1969). The Supreme Court of the United States granted certiorari March 30, 1970, 397 U.S. 1006, and in a divided decision, issued June 14, 1971, reversed with costs the judgment of this Court and remanded for further proceedings consistent with its opinion. 403 U.S. 274, 91 S.Ct. 1909, 29 L.Ed.2d 473 (1971).
The opinion of the United States Supreme Court requires that judgment of the trial court be reversed, and cause remanded. The judgment of the trial court is reversed, and the cause is remanded.
Costs to appellants.